Judgment unanimously affirmed. Memorandum: The Hearing Officer in this Tier II disciplinary proceeding did not, as a part of the disposition, remove petitioner from his metal shop program assignment. The program committee, in the exercise of its authority, suspended petitioner from his program and placed him in unassigned status (cf, Matter of Rodriguez v Coughlin, 132 AD2d 815, 816; see also, Matter of Cooper v Smith, 63 NY2d 615, affg 99 AD2d 644). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.